FILED
                             NOT FOR PUBLICATION                             OCT 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT

B.D. and D.D., parents of C.D.,                  No. 09-35846

               Plaintiffs - Appellants,          D.C. No. 3:09-cv-05020-RJB

  v.
                                                 MEMORANDUM *
PUYALLUP SCHOOL DISTRICT,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD and RAWLINSON, Circuit Judges.

       The parents of minor student C.D. appeal pro se from the district court's

order affirming an administrative decision under the Individuals with Disabilities

Education Act (“IDEA”). We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the district court's decision that the school district complied with

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Appellants’ request for oral
argument is denied.
the IDEA, see N.B. v. Hellgate Elementary Sch. Dist., 541 F.3d 1202, 1207 (9th

Cir. 2008), and review its factual determinations for clear error, see J.L. v. Mercer

Island Sch. Dist., 592 F.3d 938, 949 (9th Cir. 2010). We affirm.

      Based on the evidence in the record, the district court properly concluded

that the school district provided C.D. with a free appropriate public education

under the IDEA. See Van Duyn ex rel. Van Duyn v. Baker Sch. Dist. 5J, 502 F.3d

811, 823-25 (9th Cir. 2007) (no violation of the IDEA where school district

materially implemented the individualized educational program). The IDEA

accords educators discretion to select from various methods for meeting the

individualized needs of a student, provided those practices are reasonably

calculated to provide him with educational benefit. See, e.g., Adams v. Oregon,

195 F.3d 1141, 1149–50 (9th Cir. 1999). 20 U.S.C. § 1414(d)(1)(B) provides a list

of those individuals who must participate in designing an IEP; an expert on the

child's specific disability is not required. See R.P. v. Prescott Unified Sch. Dist.,

631 F.3d 1117, 1122 (9th Cir. 2011).

      The record fully supports the hearing officer's and district judge's

conclusions and the parents’ remaining contentions on appeal are unpersuasive.

      Each side will bear its own costs and fees.

      AFFIRMED.


                                                                                 09-35846